Citation Nr: 1110886	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the Appellant, had active service from December 1942 to November 1945, and is a World War II Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the claim for an increased disability rating for PTSD in excess of 50 percent.  In this case, the Veteran's claim for increased rating for PTSD was received by VA on October 30, 2008.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.

2.  For the entire rating period, the Veteran's service-connected PTSD has been productive of a disability picture that more nearly approximates occupational and social impairment with deficiencies in most areas, including work, interpersonal relations, and mood, due to such symptoms as suicidal ideation, obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic that affects the ability to function independently, appropriately, and effectively, and difficulty in adapting to stressful circumstances.  

3.  For the entire rating period, the Veteran's PTSD has not been productive of a disability picture that more nearly approximates total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 70 percent, but no more, for PTSD have been met at all times during the appeal period from October 30, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  According to VCAA, VA's duties to notify and assist require that upon receipt of a complete or substantially complete application for benefits, VA must notify a veteran and his representative, if any, of any information, plus any medical evidence or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform a veteran of any information and evidence not of record (1) necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the veteran is expected to provide.  

In the present case, the RO sent the Veteran a letter in December 2008 notifying him of the information and evidence needed to substantiate and complete his claim for an increased rating for PTSD, including the information and evidence that must be submitted by him, and the information and evidence that would be obtained by VA.  The December 2008 letter also advised the Veteran regarding disability ratings.  For these reasons, the Board finds that VA has met the VCAA duty to notify.

With regard to VA's duty to assist the Veteran in the development of his claims, the Board finds that VA has fulfilled its duty.  VA treatment records have been associated with the claims file.  In addition, in January 2009 VA provided the Veteran with a psychiatric evaluation, which was performed by a contract provider.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, that any other VA or non-VA medical provider has additional pertinent records that should be obtained before the appeal is adjudicated by the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. Jan. 4, 2010) (clarifying that VA's duty to assist applies only to records relevant to a veteran's present claim).  The Board finds that the examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and clinical observations, and it described the Veteran's PTSD symptom in sufficient detail to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Finally, the Veteran has not asserted, and the evidence does not show, that his symptoms have increased in severity since that evaluation.  The Board accordingly finds no reason to remand for further examination.

For these reasons, the Board finds that all necessary facts have been properly developed in regard to the Veteran's claim for an increased rating for PTSD, and no further assistance is required in order to comply with VA's statutory duty to assist in the development of evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As all duties to notify and assist have been satisfied, the Board will proceed with consideration of the merits of the appeal.


Increased Rating for PTSD Analysis

The Veteran seeks a disability rating higher than 50 percent for his service-connected PTSD, which he says includes bizarre ritualistic behavior such as chronic skin picking.  In his substantive appeal, he wrote that he experienced panic attacks multiple times per week; anxiety and stress; intrusive thoughts or memories that interfere with memory and ability to think clearly; is easily angered, upset, impatient, and impulsive; has some paranoia; has impaired judgment; has illogical or irrelevant speech; experiences depression; and does not work well with others.  The Veteran also wrote in his substantive appeal that he feels he cannot work because of the anxiety, stress, thought lability, hyperactivity, and talking over others and talking off topic. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA, however, must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods during the period of the Board's review, beginning with consideration of the period one year prior to receipt of the Veteran's December 2006 claim for increased rating claim.

Evaluations of mental disorders, such as the Veteran's service-connected PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  A rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9411.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

The highest rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A GAF score is based on all of the veteran's psychiatric impairments. A GAF score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A 61 to 70 GAF score indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

After a review of all the evidence of record, the Board finds that the Veteran's service-connected PTSD has been productive of a disability picture that more nearly approximates occupational and social impairment with deficiencies in most areas, including work, interpersonal relations, and mood, at all times during the appeal period, and more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411.  The lay and medical evidence shows that the Veteran's PTSD has manifested symptomatology encompassed by a 70 percent schedular disability rating, namely, suicidal ideation, obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic that affects the ability to function independently, appropriately, and effectively, and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130.

The evidence in this case include VA treatment records dating from May 2007 to November 2008 that advise of PTSD symptoms that include prominent irritability; nihilism; intrusive memories; conspicuous psychomotor agitation; frequent trauma related nightmares; poor memory; anger; and a history of suicidal ideation.  GAF scores during this period were 42 in May 2007; 48 in September 2007; 52 in March and July 2008; 44 in October 2008; and 70 in November 2008.

In January 2009, the Veteran was accorded a psychiatric evaluation by VA, which was performed by a contract private psychologist.  During the evaluation, the Veteran complained of thinking difficulties, very bad nerves, a short temper, and feeling as if the world was crushing him.  Other symptom included nightmares; a need for a night-light; mental confusion; irritability and anger; discomfort around other people; and trouble sleeping.  He reported that his relationship with his wife, siblings, and children was good, and denied any hospitalizations for psychiatric reasons.  Mental status examination found some disorientation; intermittent abnormal speech described as circumstantial and circulatory; and impaired attention; but behavior was appropriate, and the Veteran maintained good eye contact.  No panic attacks, delusions, hallucinations, or suicidal or homicidal ideation were detected, and thought processes were appropriate.  Memory was moderately impaired.  Axis I diagnosis was posttraumatic stress disorder.  GAF was 55.

In a VA treatment record dated in May 2009 a social worker wrote that the Veteran picks at himself, including with a knife, when he gets upset or mad, and breaks out in rashes.  He also relayed that the Veteran overdosed on pills after an argument with his wife, and had to have his stomach pumped.  The provider added that during the consultation the Veteran broke out in a sweat, became fidgety, exhibited pressured speech and agitation, and began shredding a piece of gauze and a piece of cardboard. 

VA treatment records dating from June 2009 include an Axis I diagnosis of dementia, along with PTSD.  GAF was 45 in January 2010; 41 in March and June 2010; and 45 in August 2010.  Separate GAFs were not assigned for the dual Axis I diagnoses of PTSD and dementia. 

In the May 2010 substantive appeal, the Veteran wrote that he experiences panic attacks multiple times per week, as well as anxiety and stress while awake or asleep.  He also wrote that he picks at his skin, including with a knife; has intrusive thoughts and memories that interfere with his memory and ability to think clearly; is easily angered and upset; shreds paper constantly; has insomnia and frequent nightmares; is unable to work because of anxiety, stress, and thought lability; has difficulty staying on topic when taking with people; spends most of his time alone or in small family gatherings; is almost always very anxious and high strung; is depressed; relies on his wife to remind him of his hygiene needs; and has very little patience.

In reviewing the medical and lay evidence above, the Board finds that the service-connected PTSD disability picture more nearly resembles the criteria for the assignment of a 70 percent evaluation throughout the appeal period, which includes the one year period prior to receipt of increased rating claim in October 2008.  In particular, the Veteran engages in obsessional rituals that interfere with routine activities, has experienced some suicidal ideation, has shown intermittently illogical, obscure, or irrelevant speech, has experienced near continuous panic that affects the ability to function independently, appropriately, and effectively, and has had difficulty in adapting to stressful circumstances.  

Additionally, GAF scores have been below 50 for the past few years, which is some evidence of serious psychiatric symptoms or serious impairment in social and occupational functioning.  Although the evidence does include a couple of GAF scores in the 50s, and one GAF score of 70, the Board notes that GAF scores are not dispositive, but rather are also useful indicators of the overall severity or degree of impairment caused by a mental disorder, and are not determinative of the VA disability rating to be assigned.  GAF scores below 50 represent serious symptoms or serious impairment in social or occupational functioning.  See DSM-IV.  

For these reasons, the Board finds that the Veteran's overall disability picture more nearly resembles that of occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.7.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that the assignment of a 70 percent evaluation is warranted for the entire period of increased rating claim, to October 30, 2007, which includes the one year prior to receipt of increased rating claim (received on October 30, 2008.  See Mauerhan, 16 Vet. App. at 442- 43.

The Board also finds that the evidence does not support a rating higher than 70 percent for any period, because there is no showing that the PTSD symptomatology more nearly approximated total occupational and social impairment for any period.  The weight of the evidence further demonstrates that the Veteran did not experience symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or memory loss for names of close relatives, own occupation, or own name due to PTSD, as required for a higher disability rating of 100 percent under Diagnostic Code 9411. 

With regard to occupational and social impairment, the Board notes that, while the Veteran has not worked during the appeal period and tends to isolate, he is married and relies on his wife, has maintained a good relationship with his children and most of his siblings, participates in family gatherings, and actively participates in PTSD group therapy.  Such evidence shows an inability to maintain effective relationships, as contemplated by the 70 percent rating criteria, but weighs against a finding of a total social impairment required for a 100 percent disability rating.  

While the Veteran has experienced some difficulties with thinking, and some disorientation has been noted, such complaints and findings do not show gross impairment in thought processes.  For example, the January 2009 examination report reflects complaints of thinking difficulties, mental status examination showing some disorientation, but the examiner's assessment that though processes were normal.  Treatment records specifically show that the Veteran is alert and oriented, and his judgment and insight are intact, notwithstanding his general assertion that he thought he had impaired judgment.

The weight of the evidence shows no persistent delusions or hallucinations during the rating period.  The Veteran has reported experiencing intrusive memories (VA treatment records dated in 2007 and 2008), but the evidence does not show that such are persistent.  The January 2009 VA examination report reflects the Veteran's complaint of thinking difficulties, but found no delusions or hallucinations.  The Veteran's May 2010 statement was to the effect that the experienced intrusive thoughts or memories, but does not indicate with what frequency, and does not assert that such were persistent. 

The evidence shows that the Veteran has experienced suicidal thoughts, but these have not been persistent.  The January 2009 VA examination report reflects no suicidal or homicidal ideations were detected.  The May 2009 social worker note reflects that Veteran's report of an attempted overdose on pills following an argument with his wife; however, the report is not specific as to when this event occurred.  When read in context of other evidence of record, such as the VA treatment records dated in 2007 and 2008 reflect only a history of suicidal ideation, the May 2009 VA social worker note appears to reference only a history of suicidal ideation and attempt rather than a current complaint or report of recent suicide attempt.  In his May 2010 substantive appeal, the Veteran generally referenced depression and impulsivity, but did not include any reference to, or complaint of, suicidal ideation or attempt.  

The evidence shows that the Veteran has complained of poor memory, and has been found to have moderately impaired memory (January 2009), but does not show memory loss for names of close relatives, or own occupation.  In his May 2010 substantive appeal, the Veteran wrote that it was intrusive thoughts and memories that interfered with his memory, but does not indicate any memory loss apart from this, and specifically references family members and draws on his memory in reporting very specific symptomatology that he feels is due to his PTSD.  

For these reasons, the Board finds that assignment of a 100 percent rating is not warranted for any period of increased rating claim.  38 C.F.R. § 4.130.  Finally, a "staged rating" is not warranted because the schedular criteria for a rating higher than 70 percent were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  Overall, the evidence supports a rating of 70 percent, but no higher, for the Veteran's service-connected PTSD throughout the appeal period, beginning October 30, 2007.  To that extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Pursuant to § 3.321(b)(1) (2010), the VA Under Secretary for Benefits or the VA Director or Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate, so no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step; i.e., a determination of whether, to accord justice, the disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Veteran's PTSD is rated under Diagnostic Code 9411, which uses a general formula for rating mental disorders.  Diagnostic Code 9411, and the general formula for rating mental disorders, takes into account the symptoms reported in the record, including both lay reporting and clinical findings and assessments, and specifically contemplates degrees of occupational and social impairment demonstrated on lay and medical evidence.  The levels of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

In this case, the Veteran's PTSD symptomatology of occupational and social impairment with deficiencies in most areas, including work, interpersonal relations, and mood are explicitly part of the schedular rating criteria.  The 70 percent schedular disability rating specifically encompasses the Veteran's symptomatology of suicidal ideation, obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic that affects the ability to function independently, appropriately, and effectively, and difficulty in adapting to stressful circumstances.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

Because the schedular rating criteria contemplate the Veteran's level of disability and symptomatology due to PTSD, no exceptional disability picture is demonstrated.  As such, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, so referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted.  

With regard to the assertions that PTSD impairs the Veteran's ability to obtain or maintain employment, such distinct extraschedular questions will be addressed as part of a claim for TDIU that the Board is remanding to the RO (via the AMC) for further adjudication.  


ORDER

A 70 percent evaluation for the service-connected PTSD, for the entire period of appellate review beginning October 30, 2007, is granted.


REMAND

In the present case, the Veteran's claim for an increased rating for service-connected PTSD was received in October 2008, and a rating decision denying the claim was issued in February 2009.  In a treatment record dated in July 2009 a VA provider wrote that since 1999 the Veteran had been permanently unemployable due to the episodes of increased anxiety that caused him to isolate himself from everyone for an extended time.  In May 2010 the Veteran wrote that he is unable to work because of anxiety, stress, thought lability, hyperactivity, straying off topic when talking with people, and his bizarre compulsive behavior, which he says "creeps people out."

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim). Therefore, the Board finds that the issue of entitlement to TDIU should be remanded for development by the RO.  As the record raises evidence of individual unemployability, the Board finds that a new claim for TDIU needs to be adjudicated.

Accordingly, the issue of TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue the Veteran notice in accordance with 38 C.F.R. 
§ 3.159 with regard to the claim for TDIU (IU).  Said notice should include provision to the Veteran of the appropriate TDIU (IU) claim form (VA Form 21-8940) and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

2.  After completion of the above and any additional development deemed necessary, the RO/AMC should adjudicate the issue of TDIU (IU).  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


